Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 05/13/2021, applicant amend the application as follow:
	Claims amended: 1, 12-15 and 18
	Claims canceled: 11, 17 and 20
	Claims newly added: 21-23
	Claims pending: 1-10, 12-16, 18-19 and 21-23

Allowable Subject Matter
2.	Claims 1-10, 12-16, 18-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 15 and 18, examiner agreed with applicant(s) argument “…  Thus, Kushwah fail to teach the limitation in question.  Accordingly, Kushwah fails to cure the fundamental deficiencies of Ahrens, and the collective teaching of Ahrens and Kushwah therefore fail to disclose or suggest the newly added feature in claim 1.
Dependent claims 2-9, 12-14, 16, 18-19 and 21-23 are allowed under the same reason as to claims 1, 15 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154